Citation Nr: 0434172	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had reserves duty in 1973 before he entered 
active duty with the Air Force from May 10, 1973 to July 23, 
1976; and was thereafter in the Army or Air National Guard 
until 1996.  The pertinent available specifics of this duty 
will be delineated below.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

In a VA Form 21-4138, dated in November 2001, the veteran 
indicated that it was his intention to withdraw the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), stating that that disability was acquired as 
a result of being a highway patrolman and was never intended 
to be a claim pending before VA.

In correspondence from the veteran dated in May 2003, he 
indicated that he did not wish to schedule a hearing.

 
FINDINGS OF FACT

1.  There is adequate evidence in the file for an equitable 
disposition of the pending appellate issues relating to 
defective hearing and tinnitus.

2.  There is competent evidence that the veteran was exposed 
to repeated acoustic trauma in service and credible data that 
therein and soon thereafter, he developed bilateral defective 
hearing which has continued to present.

3.  Any hearing loss that may have existed prior to a given 
period of service was not shown to have preexisted his 
initial period of duty from 1973, and this loss must be 
reasonably considered to have increased beyond natural 
progression as a result of in-service noise exposure.  

4.  Competent evidence and medical opinion support that there 
is a reasonable basis for associating the veteran's current 
hearing loss with noise exposure in service.

5.  The veteran's tinnitus cannot be dissociated from his 
acoustic trauma in service and/or his defective hearing and 
was probably first demonstrated after he had been exposed on 
ACDUTRA in 1992 to excessive noise as a tank commander with 
an armored cavalry unit.



CONCLUSION OF LAW

Bilateral defective hearing is the result of service and 
tinnitus cannot be dissociated from either service noise 
exposure and/or the service-connected hearing loss.  38 
U.S.C.A. §§ 101, 1110, 1153, 5107 (West 1991 & Supp. 2004); 
38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, a number of changes took 
place with regard to regulations and other mandates 
concerning obligations for developing evidence and for 
ensuring due process and other matters.  There is no question 
but that there exists additional information, probably for 
in-service, between-service periods, and since service.  This 
would ordinarily have been solicited at the outset as part of 
the basic preliminary development, and as such, would have 
been helpful to the adjudication of the claim.  This was not 
done.  Thus, the question now arises whether it is necessary 
to further delay the case by remanding it for additional 
development, or whether the case can be decided without it.  
The Board concludes the latter.  And given the nature of the 
decision rendered herein, the Board finds that adequate 
development of the evidence has taken place for an equitable 
resolution of the pending appellate issues, and that there 
has been no violation of the veteran's rights. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2003).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

"Direct" service connection may nevertheless be established 
by evidence demonstrating the disability was in fact incurred 
or aggravated during, the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2004); 38 C.F.R. 3.303(d) 
(2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2004).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease. See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2004).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, op. cit.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992). Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran had Reserves duty from March 5, 1973 to May 9, 
1973; was on active duty with the Air Force from May 10, 1973 
to July 23, 1976; and was on the Army or Air National Guard 
in one or another state, with recurrent and fairly frequent 
re-activations or ACDUTRA periods (only some of which are 
certified as such, including a period in 1992), until 
September 1996 [during which time numerous activation and 
separation documents reflect that he had a number of military 
occupational specialties including as a M-1 armor crewman; 
wheeled vehicle repairman; inventory management and receiving 
and shipping; base material facilities specialist; and was a 
small arms expert (rifle)].  In recent civilian life, he has 
been a highway patrolman, and was recently retired on 
disability apparently due to a back condition.

Very few service records are in the file, and apparently no 
concerted attempt was made by the RO to obtain active duty 
and additional ACDUTRA records or certifications.  In fact, 
in a recent Statement of the Case, it was stated that since 
the veteran specifically indicated that he was most aware of 
a hearing loss as a result of a period of ACDUTRA in 1992, 
there was no need to get the active duty records or verify or 
otherwise develop evidence from other periods of service. 

The pertinent records in the file are as follows:

On a periodic, nonflying service examination conducted in 
June 1989, the veteran stated that he had a new hearing loss.   
The examiner noted high frequency bilateral hearing loss.  It 
was recommended that he wear protective hearing devices as 
necessary.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
40
LEFT
20
25
25
50
60

In June 1993, a neurological consultation was undertaken 
primarily for other problems.  At that time, the veteran 
stated that he had chronic tinnitus in the left ear and high 
frequency hearing loss of several years duration.  He had 
seen a private specialist in that regard and was advised that 
nothing could be done about it.  Sensorineural hearing loss, 
left, by history, was diagnosed.

On an "over 40" military examination undertaken in December 
1993, when the veteran was noted to be working in the MOS of 
tank commander with the 163rd Armored Cavalry unit, the 
veteran reported that he had noticed a hearing loss in the 
left ear of questionable cause.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
18
16
14
10
15
LEFT
20
18
25
28
60

Hearing loss on the left was diagnosed.

Private hearing evaluation reports dated in April 1999 show 
bilateral defective hearing, left worse than right.  The raw 
scores are of record showing decibel losses in the right ear 
ranging from 20 to 80 in the 500 to 6,000 Hertz range; and in 
the left, from 15 to 75/80 decibels at the 6,000 Hertz range.

On VA examination in January 2002, the veteran complained of 
bilateral hearing loss, worse in the left ear.  He said that 
this had been documented in service, and that he had been 
exposed to noise as a tank commander with regular gunfire.  
He had had some experience as a fork lift operator during 
which time he had used hearing protection devices.  He also 
complained of bilateral continuous tinnitus which he said had 
started while he was in the National Guard in the tank 
commander course.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
65
60
LEFT
20
35
65
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

On VA examination in February 2002, the examiner noted the 
veteran's history of noise exposure.  He had been asked to 
provide an opinion as to the likelihood of a relationship 
between service and hearing loss and tinnitus as a result of 
ACDUTRA in 1992.  Records made available included the 
aforecited reports.

The results of the authorized audiological evaluation, pure 
tone thresholds, in decibels, were the same as that 
undertaken earlier, and were recorded in the examination 
reports as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
65
60
LEFT
20
35
65
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The examiner concluded that the veteran noted reduced hearing 
levels as a result of training, and this was not documented, 
and that it was "reasonable to assume that hearing loss did 
not result from the training exercise as a pre-existing loss 
is noted".  The veteran also reported a history of the onset 
of tinnitus in 1992 at the exercise.  The examiner noted that 
this was not otherwise documented but concluded that based on 
the evidence it was difficult to ascertain if tinnitus was a 
direct result of noise exposure incurred during that training 
exercise.  

Private evaluative reports have shown continued deterioration 
in the veteran's bilateral hearing since then, particularly 
at the higher ranges as demonstrated in raw data, and 
continued complaints of bilateral tinnitus.

Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the recent certified private and VA audiological 
evaluation results, the veteran has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The issue thus 
before the Board is whether the bilateral hearing loss 
disability is related to the veteran's service.  And in 
association therewith, whether the veteran's current tinnitus 
is due to service, or hearing loss, or perhaps alternatively, 
of a common etiology, i.e., noise exposure in service.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for bilateral hearing loss and tinnitus.  The 
veteran has stated that he was exposed to loud noises while 
in service and the Board finds that his assertions are fully 
credible in that regard and entirely consistent with the 
documented service sites and experiences.  He was a tank 
commander and exposed to weapons fire exactly when he said 
that he was in such a position; and in his discounting other 
experiences as being unrelated to service, he has positively 
impacted the overall credibility of his testimony with regard 
to the issues herein concerned.

There are also medical opinions wherein the audiologist 
stated that the veteran's bilateral hearing loss was 
sensorineural in nature, i.e., it was consistent with noise 
exposure.  

In this case, there is also the rather stringent pertinent 
mandate that if there is demonstrated increase in pathology 
in any disability, the onus is unequivocally on VA to prove 
that there was not in-service aggravation.  One VA examiner 
noted the presence of pre-service hearing loss at the time of 
the 1992 ACDUTRA, and then dismissed it as being thus 
unrelated to service.  However, in that regard, it is 
significant to note that at that point, the veteran had had 
virtually 2 decades of service, both active duty and myriad 
periods of ACDUTRA, some of which featured significant noise 
exposure.  And there was certainly clear-cut aggravation when 
comparing hearing loss before, during and since that specific 
time frame, let alone in the general context of his overall 
periods of service, under the governing guidelines.  It is 
unclear whether the tinnitus is due to noise exposure or his 
hearing loss, but it is most responsible to assume that it 
may well be due to both. 

The evidence of record, when addressed in the context of 
regulatory and judicial mandates, albeit not fully 
dispositive, certainly raises a reasonable doubt which must 
be resolved in the veteran's favor under 38 C.F.R. § 3.102 
(2003); Gilbert, 1 Vet. App. at 55.  

Accordingly, the Board concludes that entitlement to service 
connection for bilateral hearing loss and tinnitus disability 
is warranted.  






ORDER

Service connection for bilateral defective hearing and 
tinnitus is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



